IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

OVIDIO FABRE,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0068

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed December 11, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ovidio Fabre, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.